Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 6, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed November 6, 2003.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01164-CV
____________
 
IN RE MICHAEL A. HARKLESS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On October 17, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, relator
seeks to set aside his criminal conviction in cause number 668,730 in the 184th
Judicial District Court of Harris County. 
The relief relator seeks can only be obtained
through a post-conviction writ for habeas corpus filed with the Court of
Criminal Appeals.  See Tex. Code Crim. Proc. Ann. art.
11.07.
We deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed November 6, 2003.
Panel consists of
Chief Justice Brister and Justices Anderson and
Seymore.